—Judgment, Supreme Court, New York County (Marcy Kahn, J.), rendered February 13, 1997, convicting defendant, upon his pleas of guilty, of two counts of grand larceny in the fourth degree and one count of bail jumping in the second degree, and sentencing him to terms of 1 to 3 years on the bail jumping conviction and on one of the grand larceny convictions, and, as a second felony offender, to a term of IV2 to 3 years on the remaining grand larceny conviction, all sentences to run concurrently, unanimously affirmed.
After a suitable inquiry at which defendant received ample opportunity to be heard, the court properly denied defendant’s motion to withdraw his pleas of guilty. Defendant’s conclusory and meritless assertions of innocence, coercion and ineffective *354assistance of counsel did not warrant a hearing or appointment of new counsel to press his frivolous claims (see, People v Bonner, 251 AD2d 107, lv denied 92 NY2d 923). Concur — Sullivan, J. P., Nardelli, Tom, Saxe and Friedman, JJ.